Title: To John Adams from François Adriaan Van der Kemp, 28 March 1811
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 28 March. 1811

Unexpectedlÿ I was favoured with your obliging Letter of the 20th Febr—tho’ I did receive it only the 21 of March—having been through carelessness of our Postmaster first Send to the black River-countrÿ. The unfavorable weather domesticating me again—and old habits too rapidlÿ adopted again—occasion, that I am Since a few days not quite So well however—I Seriously intend to prevent a relapse—and—Shall—if nothing else will do—take an excursion of a few days, now I Shall indulge myself—once more—and enjoÿ a kind conversation with the man, who honours me with his Frendship. Was I in your neighbourhood—you would relieve my pains—if oppressed by them—you would feed me with the dainties of your Librarÿ, and more Sensual Some—if wanted—would not be Spared by your Ladÿ to reinvigorate an old and faithful Client. I long to See Scot’s minstrelsÿ!—I read his Lay &c and Marmion—but neither in my humble opinion is equal to the Ladÿ—I finished its perusal for the fourth time—and, I Scruple not to Say—decies repetita placebit But—is it not an impropriety—Cant. iv. St. that Norman instructs Malice Who ought to be Supposed—at least as well informed—Is it not improper—when he Says—of an Augurÿ
The Taighairm called, by which a far
Our Sires fore Saw the events of war: Would a young yankee describe a certain custom to an old one, and tell him—it is called Bundling—bÿ and then described its object.—Suppose—to crucifÿ the flesh?
I could wish—tho by no means envying John Quincy’s merits—that his Father was the Translator—He might have condescended—to give me a peep of it. Wieland has beauties of the first class—but it is often durned in a vast deal of rubbish—neither was he in want of judgment—but his imagination was not all ways under his controul—His Palm-leaves his Sophia’s voyage—and Agathon—possess considerable merit—his Oberon I know onlÿ bÿ Extracts.
Tho no man can be more averse than I am—from Subscribing articles of faith—either in church or State—I do not hesitate to adopt your reflections—with regard to the Romances—ballads—and their use If I am not mistaken howewer—besides that mixture of Despotism and Superstition—as the basis of the clan Ship in the Highlands—a third no less powerful Spur was added to both: that of Selv-love everÿ clans-man—considered himself—identified—with all—what happened to his Lord and Chief—either good or bad—He had the Same origine—and the Same name—
My—clansman’s blood demands revenge and Brian’s motive was a claim of ancient Alpine’s lineage—
I am more and more convinced—that “eripuit cuelo fulmen”—is a down-right plagiarism—your Quetion—who is the Franklin in Manilius? removes even doubt. Manilius gives a description of the progress of human mind—how it went on graduallÿ—from earth to heaven—till it explained meteors &c.
I Submit the whole passage to your decision.Nec prius imposuit rebus finemque manumque
Quam coelum ascendit ratio, cepitque profundis
Naturam rerum causis, viditque quod usquam est:
Nubila cur quanto quaterentur pulsa fragore;
Hiberna æstiva nix grandine mollior esset,
Arderent terræ, solidusque tremisceret orbis,
Cur imbres ruerent, ventos quæ causa moveret,
Pervidit; Solvitque animis miracula rerum:
Eripuitque Jovi fulmen viresque tonandi
Et Sonitum ventis: concessit nubibus ignem.
Lib i. 96–104.
How arduous a talk you may deem to develop the Moral and Physical Causes of the Revolutionary Spirit—in the Latter part of the 18th C. and its final probable issue—I Shall try to draw—the Outlines—and collect materials—if not for me—then for another—You will not touch it—and decline—to impose the burthen on Shoulders—who could bear it. I am not So over Scrupulous, and even dare—to disbelieve your assertion—If Quincy Adams “will never have Time nor means, to attempt it”—then he looses Some of that high regard due—Him:—whÿ would he be unwilling—when he can?—Should an Adams be unwilling—to bestow a favour upon his Country—and deserve well of Posterty? that can not be. I know;—a vast comprehensive mind—a profound and acute judgment—an ardent imagination with an adequate memorÿ is required for my plan. The Statesman—the Historian the Philosopher must be united in the Same Individual—and He must have as unquestioned claim to these titles—as you possess to mÿ affectionate respect—as you maÿ bring—forward—upon the gratitude of your Countrÿ—tho it bestrewed your path with thorns—but—if your Son dares not to Step boldly forward—tell me the man—able and willing. As a Justice—He maÿ find leisure—and I flatter myself—that lively feelings Shall not prevent His acceptance—when He can be of infinite Service to his countrÿ. The gauls are before the capitol, and Should Camillus decline to Save his country—because he was banished?
Permit me to finish—a monitor advises it—I remain / Your obliged frend!

Fr. Adr. vanderkemp